DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s response, filed 14 September 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wendy Demoracski (Reg. No. 76,185) on 19 January 2022.
Please amend claims 1, 9, 15, 17-19, 21 and cancel claims 4, 11-12, 16, and 22-24, as detailed below:

Claim 1. 	(Currently Amended) An image processing device for enhancing ultrasound images for a medical procedure, comprising: 
a processor configured to:

select at least one target object in one X-ray image of the plurality of X-ray images, wherein the at least one target object is an interventional tool configured to be moved in the region of interest of a patient during the medical procedure; 
track movement of the at least one target object in other X-ray images of the plurality of X-ray images subsequent to the one X-ray image;
register the plurality of ultrasound images and the plurality of X-ray images;
detect the at least one target object in the plurality of ultrasound images based on a tracking of movement of the at least one target object and the registration, wherein the detection by the processor comprises: i) projecting an outline of the at least one target object in the plurality of X-ray images into the plurality of ultrasound images and ii) detecting the at least one target object in the plurality of ultrasound images based on selecting at least one object in the plurality of ultrasound images that fit into the projected outline; 
generate a boosted ultrasound image in which at least an area of the detected at least one target object in the plurality of ultrasound images is highlighted to track movement of the at least one target object in [[a]] the region of interest of [[a]] the patient during the medical procedure; and
a display configured to present the boosted ultrasound image as guiding information on a display area. 
	
Claim 4. 	(Cancelled)


a)	providing a plurality of ultrasound images of a region of interest of an object; 
b)	providing a plurality of X-ray images of the region of interest of the object; 
c)	selecting at least one target object in one X-ray image of the plurality of X-ray images, wherein the at least one target object is an interventional tool configured to be moved in the region of interest of a patient during the medical procedure; 
d)	tracking movement of the at least one target object in other X-ray images of the plurality of X-ray images subsequent to the one X-ray image[[,]];
e)	registering the plurality of ultrasound images and the plurality of X-ray images; 
f)	detecting the at least one target object in the plurality of ultrasound images based on the tracking of movement of the at least one target object and the registration, wherein the detecting comprises: i) projecting an outline of the at least one target object in the plurality of X-ray images into the plurality of ultrasound images and ii) detecting the at least one target object in the plurality of ultrasound images based on selecting at least one object in the plurality of ultrasound images that fit into the projected outline; 
g)	highlighting at least an area of the detected at least one target object in the plurality of ultrasound images thereby generating a boosted ultrasound image; and
h)	tracking, via the boosted ultrasound image, movement of the at least one target object in [[a]] the region of interest of [[a]] the patient during the medical procedure.

	Claim 11. 	(Cancelled)
	


	Claim 15. 	(Currently Amended) A non-transient, computer readable medium having stored thereon program code which, when executed by a processor, causes operations for enhancing ultrasound images for a medical procedure, the operations comprising:
a)	receiving a plurality of ultrasound images of a region of interest of an object; 
b)	receiving a plurality of X-ray images of the region of interest of the object; 
c)	selecting at least one target object in one X-ray image of the plurality of X-ray images, wherein the at least one target object is an interventional tool configured to be moved in the region of interest of a patient during the medical procedure; 
d)	tracking movement of the at least one target object in other X-ray images of the plurality of X-ray images subsequent to the one X-ray image; 
e)	registering the plurality of ultrasound images and the plurality of X-ray images;
f)	detecting the at least one target object in the plurality of ultrasound images based on the tracking of movement of the at least one target object and the registration, wherein the detecting comprises: i) projecting an outline of the at least one target object in the plurality of X-ray images into the plurality of ultrasound images and ii) detecting the at least one target object in the plurality of ultrasound images based on selecting at least one object in the plurality of ultrasound images that fit into the projected outline; 
g)	highlighting at least an area of the detected at least one target object in the plurality of ultrasound images thereby generating a boosted ultrasound image; and
h)	tracking, via the boosted ultrasound image, movement of the at least one target object in [[a]] the region of interest of [[a]] the patient during the medical procedure.


	Claim 17.	(Currently Amended)	The image processing device according to claim [[16]] 1, wherein the interventional tool comprises an ultrasound probe, and wherein the at least one target object is the ultrasound probe.

Claim 18.	(Currently Amended)	The image processing device according to claim 1, wherein each of the plurality of X-ray images is generated by an X-ray imaging device, each of the plurality of ultrasound images is generated by an ultrasound imaging device, and the X-ray imaging device and the ultrasound imaging device are configured to acquire the plurality of X-ray images and the plurality of ultrasound images simultaneously.

Claim 19.	(Currently Amended) The method according to claim 9, wherein each of the plurality of X-ray images is generated by an X-ray imaging device, each of the plurality of ultrasound images is generated by an ultrasound imaging device, and the X-ray imaging device and the ultrasound imaging device are configured to acquire the plurality of X-ray images and the plurality of ultrasound images simultaneously.

	Claim 21.	(Currently Amended)	The non-transient, computer readable medium according to claim 15, wherein each of the plurality of X-ray images is generated by an X-ray imaging device, each of the plurality of ultrasound images is generated by an ultrasound imaging device, and the X-ray imaging device and the ultrasound imaging device are configured to acquire the plurality of X-ray images and the plurality of ultrasound images simultaneously.

	Claim 22. 	(Cancelled)

Claim 23. 	(Cancelled)

Claim 24. 	(Cancelled)


Additionally, authorization for the below examiner's amendment was given in an interview with Wendy Demoracski (Reg. No. 76,185), on 11 Febraury 2022. 
The application has been amended as follows: 
Replace the ABSTRACT with the following ABSTRACT attached as provided on a separate sheet: 

An image processing device for enhancing ultrasound images comprising an image data input unit configured to simultaneously provide an ultrasound image and an x‐ray image of a region of interest of an object; a central processing unit configured to select a predetermined image area in the x‐ray image, to register the ultrasound image and the x‐ray image, to detect the predetermined area in the ultrasound image based on the registered selected predetermined image area, and to highlight at least a part of the detected area in the ultrasound image to generate a boosted ultrasound image; and a display unit configured to provide the boosted ultrasound image as guiding information on a display area.
	
REASONS FOR ALLOWANCE
Claims 1, 5-6, 9, 15, 17-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

“select at least one target object in one X-ray image of the plurality of X-ray images, wherein the at least one target object is an interventional tool configured to be moved in the region of interest of a patient during the medical procedure;
…
detect the at least one target object in the plurality of ultrasound images based on a tracking of movement of the at least one target object and the registration, wherein the detection by the processor comprises: i) projecting an outline of the at least one target object in the plurality of X-ray images into the plurality of ultrasound images and ii) detecting the at least one target object in the plurality of ultrasound images based on selecting at least one object in the plurality of ultrasound images that fit into the projected outline” (claim 1);
“c)	selecting at least one target object in one X-ray image of the plurality of X-ray images, wherein the at least one target object is an interventional tool configured to be moved in the region of interest of a patient during the medical procedure; 
…
f)	detecting the at least one target object in the plurality of ultrasound images based on the tracking of movement of the at least one target object and the registration, wherein the detecting comprises: i) projecting an outline of the at least one target object in the plurality of X-ray images into the plurality of ultrasound images and ii) detecting the at least one target object in the plurality of ultrasound images based on selecting at least one object in the plurality of ultrasound images that fit into the projected outline;” (claims 9 and 15).

(see Thornton col. 6, ln. 65 – col. 7, ln. 30), where the 3D seed positions in the fluoroscopy coordinate system are reconstructed according to standard techniques known to those skilled in the art, where the seed positions found in the ultrasound images are shown in transparent colored cylinders (see Thornton col. 7, ln. 30-35). 
Previously cited Su reference further taught a known technique for reconstructed the 3D seed location using a number of seed images in fluoroscopic projection images, where seed images in fluoroscopic projection images are matched and used to calculate the position of each seed in 3D (see Su sect. II. C. Reconstruction Algorithm). 
The combined teachings of Thornton and Su thus taught the broadest reasonable interpretation of selecting a target brachytherapy seeds in a fluoroscopy image of a patient and determining a transformation between the fluoroscopy image and ultrasound image to determine the position of the brachytherapy seeds in the ultrasound images and displaying the seed locations as colored cylinders. However, the combined teachings of Thornton and Su do not fairly suggest or disclose that the selected brachytherapy seeds are configured to be moved in the region of interest of a patient during a medical procedure and that detecting the brachytherapy seeds in the plurality of ultrasound images is based on selecting the seed in the plurality of ultrasound images that fit into a projected outline of the seeds. 
 
Previously cited Lang reference is relied upon to teach that a trans-esophageal echo (TEE) transducers is fitted with a tracking attachment with tantalum beads for tracking the TEE transducer and that the TEE probe is tracked in acquired sequences of fluoroscopy images (see Lang sect. B. Tee Probe Tracking by Single Perspective Pose Estimation). However, the combined teachings of Thornton, Su, and Lang fail to fairly teach or suggest that the outline of the tracked TEE probe is projected into the plurality of ultrasound images and detecting the tracked TEE probe by selecting the probe in the plurality of ultrasound images that fit into the projected outline. 

Upon further search and consideration of the prior art, the following references were found to be relevant to the claimed subject matter.
Hall et al. (US 2010/0063400) taught in a method and apparatus for tracking movement of a foreign object, e.g. a catheter, using x-ray fluoroscopic images and real-time ultrasound images  (see Hall Abstract and [0025]), where an operator may select the tip of a guide wire in the x-ray image (see Hall [0027]), and that the position of the guidewire may be projected onto the ultrasound image with the relative location reflected in the graphical appearance of the projection (see Hall [0032]). 
Previously cited Gerard reference (US 2007/0276243) further taught localizing an ultrasound probe within an X-ray image for selecting a regions of interest around the medical instrument in the 3D ultrasound dataset for generating a bimodal representation which combines data from the x-ray image and the ultrasound image (see Gerard [0047]), where a user may select a region of interest around the medical instrument within the ultrasound data set which is obtained by cropping the a 3D ultrasound data subset (see Gerard [0055]). 
Wu et al. (“Real-Time Catheter Extraction from 2D X-Ray Fluoroscopic and 3D Echocardiographic Images for Cardiac Interventions”) teaches in a technique for real-time catheter extraction from x-ray images and ultrasound images for cardiac interventions (see Wu Abstract), where SURF features of the catheter are detected from the x-ray image and used to extract the catheter (see Wu sect. 2 Catheter Extraction from X-ray images), and a transformation is acquired between the ultrasound image space, the TEE probe space, and the x-ray image space by registering the TEE probe model to its projection on (see Wu sect. 3 Catheter Extraction from Echocardiography).
Rahn et al. (US 2007/0247454) taught in system and method for multi-modal viewing of medical image visualization (see Rahn Abstract), where the known position and orientation of a catheter, as when using a live X-ray display, can be incorporated into a “on-the-fly” visualization by adding a synthetic image of the catheter to the “fly visualization” (see Rahn [0028]), and that a “on-the-fly” visualization includes 3D ultrasound image data (see Rahn [0018]-[0019]). 
Vesely et al. (US 6,019,725) teaches in a 3D tracking and imaging system for tracking the position of a surgical instrument, e.g. a catheter or a probe, and displaying a 3D image showing the position of the surgical instrument (see Vesely Abstract), where image registration between image data provided by an imaging modality system and position of an instrument provided by a 3D tracking system to display existing or user acquired image data sets as a template through which the position, shape or motion of an instrument can be referenced inside the body or organ (see Vesely col. 13, ln. 10 – col. 14, ln. 35), and that the coordinates of the instrument may be formed as an outline (see Vesely claim 11). 

Although the combined teachings may suggest selecting a surgical instrument tool, such as a catheter, captured on x-ray fluoroscopic images and ultrasound image data, tracking the movement of the surgical instrument tool based on captured x-ray fluoroscopic images and ultrasound image data, in which the x-ray image data and ultrasound image data are spatially registered, and that an outlined area of the catheter extracted from the X-ray image may be projected onto the ultrasound image; the combined teachings fail to fairly teach or suggest that detecting the tracked surgical instrument in the plurality of ultrasound images is based on selecting the surgical instrument in the plurality of ultrasound images that fit into the projected outline. 
selecting at least one target object in one X-ray image of the plurality of X-ray images, wherein the at least one target object is an interventional tool configured to be moved in the region of interest of a patient during the medical procedure;… i) projecting an outline of the at least one target object in the plurality of X-ray images into the plurality of ultrasound images and ii) detecting the at least one target object in the plurality of ultrasound images based on selecting at least one object in the plurality of ultrasound images that fit into the projected outline” and “wherein the at least one target object is an interventional tool configured to be moved in the region of interest of a patient during the medical procedure”. 

Regarding claims 5-6, 17-18, 19, and 21, they are dependent claims of independent claim(s) 1, 9, and 15, which incorporate the allowable subject matter of the independent claims they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661